Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 4, 2021 has been entered.
Status of Claims
2.	Claims 1-6 are currently under examination wherein claim 1 has been amended in applicant’s amendment filed on November 4, 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over JP (2015-200002 A) in view of Nakayama et al. (US 4,797,167).
With respect to claims 1-3 and 5, JP (‘002 A) discloses a method for producing a grain-oriented magnetic steel sheet comprising heating a steel slab containing by mass 0.002-0.080% C, 2.0-8.0% Si, 0.05-1.00% Mn, less than 0.01% in total S and Se, less than 0.01% N, less than 0.015% sol. Al, 0.01-1.50% Ni and a balance of Fe and inevitable impurities to 1250oC or less; hot-rolling the sheet; hot band annealing the hot-rolled sheet, cold-rolling the annealed sheet once or twice or more times with intermediate annealings performed therebetween to obtain a cold-rolled sheet; subjecting the cold-rolled sheet to a primary recrystallization annealing; subjecting the sheet to a nitriding treatment; applying an annealing separator comprising MgO onto a sheet surface; and subjecting the sheet to a secondary recrystallization annealing wherein in the hot band and intermediate annealings the sheet is heated to a soaking temperature of 800-1100oC (e.g. 1000-1100oC) for 5 seconds or more (abstract and claims 1 and 3). JP (‘002 A) does not specify the two-step hot band and intermediate annealings as claimed. Nakayama et al. (‘167) discloses subjecting a hot-rolled sheet to a two-step annealing cycle in which the first step consists of heat soaking at 1000-1200oC for up to 300 seconds and the second step consists of heat soaking at 750-980oC for up to 600 seconds (abstract and claim 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to subject the hot-rolled sheet of JP (‘002 A) to the two-step annealing cycle of Nakayama et al. (‘167) in order to achieve excellent magnetic properties as disclosed by Nakayama et al. (‘167) (abstract, col. 4, line 58 to col. 5, line 58).
The ranges of the elemental contents, the heating temperature, the soaking temperatures and times disclosed by JP (‘002 A) in view of Nakayama et al. (‘167) .
4.	Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over JP (‘002 A) in view of Nakayama et al. (‘167) as applied to claims 1-3 and 5 and further in view of Hayakawa et al. (US 9,708,682 B2).
	With respect to claims 4 and 6, JP (‘002 A) in view of Nakayama et al. (‘167) does not specify the feature as claimed. Hayakawa et al. (‘682 B2) discloses including sulfide or sulfate in an annealing separator (abstract and col. 7, line 7 to col. 8, line 10). .
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

5.	Claims 1-6 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,761,360 B2 in view of JP (‘002 A) and further in view of Nakayama et al. (‘167) and Hayakawa et al. (‘682 B2). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 9,761,360 B2 disclose a method of manufacturing a grain oriented electrical steel sheet, which is the same or obvious from the claimed method. Claims 1-20 of U.S. Patent No. 9,761,360 B2 do not specify the heating temperature, the soaking temperatures and holding times, the annealing separator, the nitriding treatment, the amount of Al in precipitates and including sulfide or sulfate in an annealing separator as claimed. JP (‘002 A) in view of .
6.	Claims 1-6 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,187,798 B2 in view of JP (‘002 A) and further in view of Nakayama et al. (‘167) and Hayakawa et al. (‘682 B2).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-17 of U.S. Patent No. 9,187,798 B2 disclose a method of manufacturing a grain oriented electrical steel sheet, which is the same or obvious from the claimed method. Claims 1-17 of U.S. Patent No. 9,187,798 B2 do not specify the heating temperature, the secondary soaking temperature and holding time, the annealing separator, the nitriding treatment, the amount of Al in precipitates and including sulfide or sulfate in an annealing separator as claimed. JP (‘002 A) in view of Nakayama et al. (‘167) and further in view of Hayakawa et al. (‘682 B2) is further applied to the limitations for the reasons as stated above.
Response to Arguments
7.	The applicant’s arguments filed on November 4, 2021 have been fully considered but they are not persuasive.	
First, the applicant argues that there would have been no motivation to combine Nakayama et al. (‘167)’s method requiring the use of inhibitors with the inhibitorless method of JP (‘002 A); and that the combination still does not teach the acid-soluble Al content range as claimed in claim 1 as amended. In response, the examiner notes that applicant’s argument cannot be relied upon as evidence. See MPEP 2145 [R-6]. JP (‘002 A) discloses that according to the present invention, silicon nitride not AlN 
Second, the applicant argues that the previous rejections of claims 1-6 on the ground of nonstatutory obviousness-type double patenting as stated in the Office action dated July 15, 2021 should be withdrawn in light of applicant’s arguments above. In response, see examiner’s response to applicant’s arguments above.











Conclusions
8.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Weiping Zhu/
Primary Examiner, Art Unit 1733

11/10/2021